In an action, inter alia, for a judgment declaring that the defendants effected an unconstitutional taking of the plaintiffs property, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Lally, J.), dated January 20, 2005, as denied that branch of their motion which was to dismiss the second amended complaint pursuant to CPLR 3211 (a) (5) and (7) insofar as asserted against the defendant the Architectural Review Board of the City of Long Beach.
Ordered that the appeals by the defendants City of Long Beach and City Council of the City of Long Beach are dismissed, as those defendants are not aggrieved by the portion of the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as appealed from by the Architectural Review Board of the City of Long Beach; and it is further,
Ordered that one bill of costs is awarded to the respondent.
That branch of the defendants’ motion which was to dismiss the second amended complaint insofar as asserted against the defendant Architectural Review Board of the City of Long Beach was based on the same grounds for dismissal as those previously urged and rejected (see Haberman v City of Long Beach, 25 AD3d 583 [2006] [decided herewith]; see also Haberman v City of Long Beach, 298 AD2d 497 [2002]). Accordingly, the Supreme Court’s denial of that branch of the defendants’ motion was proper. Schmidt, J.P., Mastro, Spolzino and Covello, JJ., concur.